Citation Nr: 1712872	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee. 

2.  Whether new and material evidence has been presented to reopen a service connection claim for degenerative arthritis of the lumbar spine, and if so, whether service connection may be granted. 

3.  Whether new and material evidence has been presented to reopen a service connection claim for osteoarthritis and meniscal tear of the left knee, and if so, whether service connection may be granted. 


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2014 the Board remanded the issues on appeal for additional development.  Specifically, the Board remanded for outstanding VA treatment records.  The Veteran asserted that he received treatment from the VA Hospital in West Roxbury, Massachusetts, and that his outstanding medical records would verify that his injuries are related to service.  In January 2009 the RO requested treatment records from the Boston VA Medical Center (VAMC) from July 1974 to 1980.  April 2009 and May 2011 letters from the Boston VAMC reported that they were unable to locate medical records from that time period.  The May 2011 letter instructed the RO to check with the Brockton campus.  The December 2014 remand instructed the RO to conduct an additional search for outstanding treatment records.  The issues have now been returned to the Board for appellate review.

The issues of service connection for osteoarthritis of the right knee, degenerative arthritis of the lumbar spine, and osteoarthritis and meniscal tear of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for degenerative arthritis of the lumbar spine and osteoarthritis and meniscal tear of the left knee were denied in an April 1980 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the April 1980 rating decision does relate to unestablished facts regarding the Veteran's service connection claims for degenerative arthritis of the lumbar spine and osteoarthritis and meniscal tear of the left knee and raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.110, 19.118, 19.153 (1980).

2.  Evidence submitted to reopen the claim of entitlement to service connection for degenerative arthritis of the lumbar spine is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for osteoarthritis and meniscal tear of the left knee is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for degenerative arthritis of the lumbar spine and osteoarthritis and meniscal tear of the left knee in an April 1980 rating decision, finding that the conditions were not incurred or aggravated by the Veteran's military service.  An April 1980 disallowance report further informs that the Veteran's claims were denied because there was no evidence of a current disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the April 1980 rating decision is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1980).

In October 2008, the Veteran filed a claim to reopen service connection for his left knee and back disabilities.  In an August 2009 rating decision, the RO denied service connection for the Veteran's left knee and back disabilities concluding that no new and material evidence was submitted to reopen the claims.  In a January 2012 statement of the case the RO reopened the left knee and back disability claims, but denied them on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received since the April 1980 rating decision includes June 2009 VA examinations and a July 2009 addendum opinion.  This new evidence addresses one reason for the previous denial; that is, a current disability, and raises a reasonable possibility of substantiating the claims, and therefore, the claims are reopened.  See 38 C.F.R. § 3.156.  

   





      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative arthritis of the lumbar spine is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis and meniscal tear of the left knee is reopened, and to that extent only the appeal is granted.


REMAND

The Veteran contends that his current spine and knee disabilities are related to service.  In his October 2008 claim for compensation the Veteran asserted that he was in the back of a five ton truck troop carrier when the truck rolled and the Veteran injured his back and knees.  Service treatment records indicate that in January 1973 the Veteran was treated for a back injury after a truck accident. 

The Veteran underwent a VA examination in June 2009 during which the examiner diagnosed right knee osteoarthritis and left knee osteoarthritis with possible meniscal tear, and opined that it was less likely than not that the Veteran's knee conditions were caused by or a result of an in-service truck accident.  The examiner opined that while the trauma to a joint might predispose that joint to osteoarthritis, he could not say with any certainty that the accident that happened over 30 years ago was the reason, or that is was even likely the reason that the Veteran has osteoarthritis in his knees today. 

In a separate June 2009 VA examination a different VA examiner from the June 2009 VA knee examiner diagnosed degenerative arthritis of the lumbar spine.  In a July 2009 medical opinion the examiner reported that the Veteran stated his back condition was due to a truck accident in 1972 or 1973 when the Veteran was on active duty, and the examiner opined that it was less likely than not that the Veteran's current back disability was caused by or a result of the in-service truck accident.  The examiner opined that the in-service injury could predispose arthritis, but that the injury more than 30 years ago was not likely to cause the Veteran's degenerative back condition.   

The Board notes that both opinions are speculative at best given the examiners' uncertainty, that the trauma to the knees and back "might predispose" and "could predispose" osteoarthritis and arthritis respectively, and are therefore inadequate.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  As such, a remand is necessary in order to obtain new VA opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted in the Board's December 2014 remand, a May 2011 VA memorandum indicates that the VA campus in Brockton should be queried regarding medical records.  As such, the Board instructed that records be requested from that facility.  Inquiries were subsequently sent from the AOJ to the VA facilities in Brockton and West Roxbury.  A July 2015 report of general information indicates that the West Roxbury VA stated that the records request for West Roxbury and Brockton VA Medical Center (VAMC) treatment records would be requested by a single form.  The West Roxbury VAMC then indicated that relevant medical records at the Roxbury VAMC for the period at issue did not exist.  A similar response was not received from the VA facility in Brockton.  Given the May 2011 VA memorandum, absent a negative response from the VA facility in Brockton or indication that records from Brockton were transferred to West Roxbury, the Board cannot determine whether the missing records are available or not.  In addition, when VA is unable to obtain records the appellant must be notified.  38 C.F.R. § 3.159(e) (2016).  This has not occurred in this case.  Given the above, further efforts to obtain records are necessary as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Treatment records dating from 1974 to the present should be requested from the Brockton VAMC.  Response from the West Roxbury VAMC will not satisfy this instruction.  All efforts to obtain these records should be noted in the Veteran's claims file.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's knee and spine disabilities.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After review of the claims file the examiner must provide an opinion as to: 

a) whether it is at least as likely as not (50 percent probability or greater) that a current left or right knee disability is etiologically related to his military service.
b) whether it is at least as likely as not (50 percent probability or greater) that a current low back disability is etiologically related to his military service.

In forming these opinions, the examiner should consider the Veteran's report of a truck accident in service, as well as the January 6, 1973 service treatment record showing a puncture wound to the left lumbar area; the June 17, 1974 military separation examination report showing a normal evaluation of the lower extremities, spine, and musculoskeletal system; and the Veteran's February 1981 statement indicating he was recently in a post-service accident where he injured his left knee and required surgery.  

A complete rationale for all opinions must be provided.  If a negative opinion is offered based primarily on the length of time between separation and the current diagnosis, the examiner should explain the medical significance of this fact, i.e., why this is indicative that the osteoarthritis and degenerative arthritis are not related to service.

3.  After completing the above actions, and any other development deemed necessary, the issues on appeal must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


